DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/30/2021.


Status of Claims


Claims 1 and 3-11 have been amended. 
Claims 1-11 are now pending.

Response to Arguments

The originally filed drawings are accepted and will be acknowledged on the PTO-326 Office Action Summary form.
Claim 3 Objection is withdrawn in light of amendments.
Applicant's arguments filed on 09/30/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-11 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) the claims are not directed to Certain Method of Organizing Human Activity and/or Mental Processes and (2) that any judicial exception to which the claims may be directed is integrated 
The Examiner respectfully disagrees. The claims as amended are directed to Certain Method of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes because the claims describe a process of setting policies/guidelines (i.e. rules/instruction) for retail store displays, evaluating (i.e. mental process) compliance, and presenting results. Setting policies/guideline are considered instructions for employees to follow which directs/manages their behavior. Evaluating their behavior based on these policies is considered mental processes which includes observations, evaluations, judgments, and opinions. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.
The claims as amended do not integrate the abstract idea into a practical application because the additional elements recited in the claim do not improve the functioning of a computer or another technology. The additional elements of a facility support device, a processor, a memory including a program that causes the processor to perform operations, presenting information along with images on a monitoring screen, superimpose images in a first and second format, a user terminal device that displays screens transmitted from the facility operation support device, and an information processing apparatus are viewed as computing and display devices that are used to perform the abstract idea policy setting, evaluation, and displaying of results. Calculating and displaying an evaluation 
  	As per the 103 rejection, the Applicant argues that any proper combination of Hamilton and Cohen fails to disclose or render obvious at least the features of amended independent claim 1.
The Examiner respectfully disagrees. The combination of Hamilton and Cohen teach the features of amended independent claims 1 and 11. Therefore, the 35 U.S.C. 103 rejection is maintained. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 10, and 11 are objected to because of the following informalities: 
Claim 1 limitation of “presenting, on a monitoring screen and for each policy, information regarding an evaluation score of of the evaluating to the user…” should read “presenting, on a monitoring screen and for each policy, information regarding an evaluation score of the evaluation to the user…”.
Claim 10 include the limitation of “A user terminal device that displays screens transmitted from the facility operation support device according to claim 1”. In order for the claim to be a proper dependent claim, the Examiner suggests rewriting the claim as “The facility operation support device according to claim 1, comprises a user terminal device that displays screens…”. Otherwise, the claim should be written in independent form.
Claim 11 limitation of “presenting, on a monitoring screen and for each policy, information regarding an evaluation result of the evaluating to the user…” should read “presenting, on a monitoring screen and for each policy, information regarding an evaluation result of the evaluation to the user…”
Appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention, “Facility Operation Support Device, User Terminal Device, and Facility Operation Support Method”, is directed to an abstract idea, specifically Certain Methods of Organizing 
Step 1:  Claims 1-11 are directed to a statutory category, namely a machine (claims 1-10) and a process (claim 11).
Step 2A (1): Independent claims 1 and 11 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, based on the following claim limitations: “setting at least one policy in which an evaluation condition which includes an attention area and a display index in the facility and is used when a display state of the product is evaluated has been defined; acquiring captured images obtained by capturing the attention area; acquiring product detection information indicating a position of the product in the attention area based on the captured images; calculating, for each policy and at regular intervals during a predetermined time period, an initial evaluation index corresponding to the display index, based on the product detection information, aggregating the initial evaluation result at each of the regular intervals to determine a final evaluation index for the predetermined time period and evaluating an achievement situation of each policy based on the final evaluation index; and presenting information regarding an evaluation result of the evaluating to the user, along with images captured at the regular intervals” (claims 1 and 11). These claim limitations describe a process of setting policies/guidelines (i.e. rules/instruction) for retail store displays, evaluating (i.e. mental process) compliance, and 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1 and 3-11 recite additional elements of a facility support device, a processor, a memory including a program that causes the processor to perform operations, presenting information along with images on a monitoring screen, superimpose images in a first and second format, a user terminal device that displays screens transmitted from the facility operation support device, and an information processing apparatus. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the policy setting, evaluation, and displaying of results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1 and 3-11 recite additional elements of a facility support device, a processor, a memory including a program that causes the processor to perform operations, presenting information along with images on a monitoring screen, superimpose images in a first and second format, a user terminal device that displays screens transmitted from the facility operation support device, and an information processing apparatus. Based on Applicant’s Specification and drawings the facility support device is a computer system; the processor is incorporated in the controller units 12, 31, 41, and 61; memory is the information storage units 13, 32, 42, 52, and 62; the monitoring screen is displayed in user terminal (i.e. computer); and the information processing apparatus is a server. These additional elements are viewed as mere instructions to apply or implement the abstract idea of policy setting and evaluation on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2010/0171826 A1) in view of Cohen (US 2005/0203790 A1).
As per claim 1 (Currently Amended), Hamilton teaches a facility operation support device that supports a task of a user who operates a facility, the facility providing a product to a user, the facility operation support device comprising
Hamilton teaches a processor; and (Hamilton e.g. Fig. 1 shows an example of a computer system which may implement the method and system of the present invention [0036]. Computer system 100 include a central processing unit (CPU) 102 [0037]. )
Hamilton teaches a memory including a program that, when executed by the processor, causes the processor to perform operations, the operations including (Hamilton e.g. Fig. 1 computer system 100 include program and data storage devices 104 [0037]. The system and method of the present invention may be implemented in the form of a software application running on a computer system. The software application may be stored on a recording medium locally accessible by the computer system ([0036] and [0086]).): 
Hamilton in view of Cohen teach setting at least one policy in which an evaluation condition which includes an attention area and a display index in the facility and is used when a display state of the product is evaluated has been defined; 
Hamilton teaches evaluating retail store display and shelf conditions using business rules and/or planograms (i.e. policies/guidelines) (Hamilton e.g. Figs. 2A and 2B, An image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores (i.e. attention area) [0038]. Fig. 2A reporting engine 26 analyzes the one or more retail store conditions in the one or more capture images and identification information and generate one or more summary reports or one or more alerts based upon the analysis [0011]. Alerts are configured based on 
Hamilton does not explicitly teach setting at least one policy.
However, Cohen teaches setting at least one policy for product displays (Cohen e.g. Fig. 1, Cohen teaches a merchandising system where descriptions of business rules (i.e. policies) and information regarding specific stores is input to the automated system to generate customized planograms for any particular store (Abstract). A planogram is a detailed diagram or picture that shows how products should be placed on retail shelves and displays. Using a planogram, a multi-store retailer can visually communicate to each store the required product placement so that all the stores provide a uniform “look and feel.” [0004]. Fig. 1 merchandising system data 101 includes merchandising projection [0031]. Merchandising projects can include the system's business rules (i.e. policies) to be used as a source for product placement guidelines [0032]. Fig. 1 merchandising module 104 of system 100 is where the system's business rules are entered. The user, typically a merchandising analyst, enters descriptions of the business rules into the system in order to describe the desired results. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hamilton’s apparatus for measuring retail store display compliance to include a policy setting interface as taught by Cohen in order to communicate to each store the required product placement (Cohen e.g. [0004]).
Hamilton teaches acquiring captured images obtained by capturing the attention area; (Hamilton e.g. Fig. 2A image capture unit 21 [0039]. The use of an image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores [0038]. The image capture unit may include devices such as in-store security cameras, camera phones, fixed video or other digital cameras, moving video or other digital cameras, etc. [0040].)
Hamilton teaches acquiring product detection information indicating a position of the product in the attention area based on the captured images; (Hamilton e.g. Fig. 2A Image recognition module 23 [0039]. The image recognition module 23 comparing the one or more captured images with a library 24, for example, a CPG product picture database or a third party vendor library, to identify the one or more retail store conditions in the one or more captured images and obtain identification information about the retail store conditions, for example, store 
Hamilton teaches calculating, for each policy and at regular intervals during a predetermined time period, an initial evaluation index corresponding to the display index, based on the product detection information, aggregating the initial evaluation result at each of the regular intervals to determine a final evaluation index for the predetermined time period, and evaluating an achievement situation of each policy based on the final evaluation index; and (Hamilton e.g. Fig. 2A, An image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores (i.e. attention area) [0038]. One or more auditors can follow a daily store audit schedule and visit one or more retail stores, using the mobile capture unit 30 to capture one or more images of the retail store conditions for each store [0066]. Fig. 2A reporting engine 26 analyzes the one or more retail store conditions in the one or more capture images and identification information and generate one or more summary reports or one or more alerts based upon the analysis [0011]. For example, the X/Y position in the image relates to the location in the image that the product was found. This may be used to identify where on the shelf the product was located and whether or not this was in accordance with corporate directives (i.e. policies) [0081]. Figs. 7-12 reports shows display and shelf compliance results in percentages (i.e. evaluation/display index). Also, auditors can audit display activity and 
Hamilton teaches presenting, on a monitoring screen and for each policy, information regarding an evaluation result of of the evaluating to the user, along with images captured at the regular intervals, 
Hamilton teaches wherein a first frame image showing a range of a selected attention area is superimposed in a first format on the images captured at the regular intervals, and a second frame area showing a range of an unselected attention area is superimposed in a second format on the images captured at the regular intervals, the second format being different than the first format. (Hamilton e.g. Fig. 2A reporting engine 26 generates a summary of information and/or one or more alerts. A raw picture feed and/or a raw data feed of one or more retail store conditions may be provided [0042]. Fig. 7 compliance report shows a framed image of the display along with display information/metrics. Fig. 2F illustrates the steps of how the mobile capture unit processes (i.e. format) one or more captured images. The captured images may be rotated, converted into a single file format, one or more rotated images may be assembled into one or more sets, the one or more sets can be stitched together to create one or more images [0062]. Image stitching may provide a raw database for a virtual walkthrough viewer feature, as well as for ad-hoc picture viewing [0070]. All images may be rotated to the correct orientation, automatically enhance for color, brightness, hue, etc., checked for focus, and/or cropping images from displays [0072].)
As per claim 2 (Original) Hamilton in view of Cohen teach the facility operation support device of Claim 1, Hamilton teaches wherein the display index is any one of a display quantity, a face-up degree, an alignment degree, a volume degree, and a stockout continuity degree, the display quantity indicating a degree of occupation of products in an area in which the products are displayed, the face-up degree indicating a degree of displaying products side by side at a frontmost position, the alignment degree indicating a degree of aligning and displaying products in a left-right direction, the volume degree indicating a degree of collectively displaying a large amount of products, and the stockout continuity degree indicating a degree of a length of a duration of a stockout state in which a product is short. (Hamilton e.g. Fig. 2A, The captured images may be matched up to entries in a library or database to identify the products on display. Not only can the products be identified, but the amount of product that is packed out on a display may be approximated [0038]. The image recognition module 23 compares the one or more captured images with a library 24, for example, a CPG product picture database or a third party vendor library, to identify the one or more retail store conditions in the one or more captured images and obtain identification information about the retail store conditions [0078]. Identification information may include store name, store location, display location, display type, date and time of image capture, display quantity, universal product code (“UPC), brand, description, size, category, etc. [0041].)
As per claim 3 (Currently Amended), Hamilton in view of Cohen teach the facility operation support device of Claim 1, Hamilton teaches the operations further including: 
Hamilton teaches integrating the evaluation result of each policy, in a unit of the facility, and acquiring an evaluation score as an integrated evaluation result in the unit of the facility, (Hamilton e.g. Hamilton teaches a method and apparatus for measuring retail store display and shelf compliance 
Hamilton teaches wherein the processor presents the evaluation score relating to the unit of the facility to the user. (Hamilton e.g. Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). Fig. 2A reporting engine 26 analyzes the one or more retail store conditions in the one or more captured images and identification information and generates one or more summary reports or one or more alerts based upon the analysis [0011]. Figs. 7-12 reports show display and shelf (i.e. unit) compliance results (i.e. evaluation score) in percentages by store, district level division level, competitive brand, etc. [0085].)
As per claim 4 (Currently Amended), Hamilton in view of Cohen teach the facility operation support device of Claim 1, 
Hamilton teaches wherein the processor evaluates the achievement situation of the policy for each predetermined unit time, and (Hamilton e.g. Figs. 1 and 2A, Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). An image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores [0038]. Reporting engine 26 can provide access to any captured 
Hamilton teaches the processor presents digest information indicating a list of an evaluation result of the policy for each unit time, to the user. (Hamilton e.g. Figs. 1 and 2A, Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). Fig. 2A reporting engine 26 generates a summary of the information and/or one or more alerts [0042]. Automated alerts and reports of in-store retail conditions may be automatically sent to clients detailing information by store, date, time and product. For examples alerts can be sent if the store fails to display a specific product, if products not authorized for merchandising are found on the display, or any other user defined alert [0083]. For products on display, the reports may include a recap of the number of days the product was on display, the UPC, description, brand, size, etc. [0084]. Figs. 7-12 reports provide display and shelf compliance results [0085].)
As per claim 5 (Currently Amended), Hamilton in view of Cohen teach the facility operation support device of Claim 1, wherein the processor presents the captured images obtained by capturing the attention area of each policy corresponding to the evaluation result, to the user, along with the evaluation result of each policy. (Hamilton e.g. Figs. 1 and 2A, Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). Fig. 
As per claim 6 (Currently Amended), Hamilton in view of Cohen teach the facility operation support device of Claim 5, Hamilton teaches wherein the processor presents display information in which the first frame image showing the range of the attention area is superimposed on the captured images obtained by capturing the attention area, to the user. (Hamilton e.g. Figs. 1 and 7, Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). Fig. 7 compliance report shows a framed image of the display along with display information/metrics.)
As per claim 7 (Currently Amended),  Hamilton in view of Cohen teach the facility operation support device of Claim 1, 
Hamilton in view of Cohen teach wherein the processor sets each policy, in which an evaluation time point has been defined, as the evaluation condition, and 

Hamilton does not teach the processor sets the policy, in which an evaluation time points has been defined, as the evaluation condition.
Cohen teaches set the policy with a defined period of time (Cohen e.g. Cohen teaches a merchandising system where descriptions of business rules (i.e. policies) and information regarding specific stores is input to the automated system to generate customized planograms for any particular store (Abstract). Business rules (i.e. policies) are used to determine the dates that the planogram will span, the affected portions of the store, the store identification itself, and the like [0049]. Fig. 1 Stores Module 108 allows a remote store user to retrieve the store's planograms for a particular point in time [0040]. A series of updated sets of planograms are generated over time taking into account inventory management characteristics [0115].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hamilton’s apparatus for measuring retail store display compliance to include a policy setting interface as 
Hamilton teaches the processor evaluates the achievement situation of the policy at the evaluation time point. (Hamilton e.g. Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). One or more auditors can follow a daily store audit schedule and visit one or more retail stores, using the mobile capture unit 30 to capture images of the retail store conditions for each store [0066]. Auditors can audit display activity and review in-store retail conditions by using a planogram (i.e. guidelines). A planogram is a diagram, drawing or other visual description of a store's layout, including placement of particular products and product categories [0068]. The one or more captured images and related information are analyzed (via the reporting engine) and one or more summary reports and/or alerts are generated (Fig. 2A, [0011], and [0083]). Figs. 7-12 reports show display compliance results [0085]. The Examiner submits that the evaluation time point is dictated by the audit schedule and the compliance reports show the achievement situation of the policy/guidelines as compared to the planogram.)
As per claim 8 (Currently Amended), Hamilton in view of Cohen teach the facility operation support device of Claim 1, 
Hamilton in view of Cohen teach wherein the processor sets each policy, in which an evaluation criterion has been defined, as the evaluation condition, and 

Hamilton does not explicitly teach the processor sets the policy, in which a criterion has been defined.
However, Cohen teaches set the policy, in which a criterion has been defined (Cohen e.g. Cohen teaches a merchandising system where descriptions of business rules (i.e. policies) and information regarding specific stores is input to the automated system to generate customized planograms for any particular store (Abstract). A planogram is a detailed diagram or picture that shows how products should be placed on retail shelves and displays. Using a planogram, a multi-store retailer can visually communicate to each store the required product placement so 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hamilton’s apparatus for measuring retail store display compliance to include a policy setting interface as taught by Cohen in order to communicate to each store the required product placement (Cohen e.g. [0004]).
Hamilton teaches the processor evaluates the achievement situation of the policy based on the evaluation criterion. (Hamilton e.g. Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). Fig. 2A reporting engine 26 analyzes the one or more retail store conditions in the one or more capture images and identification information and generate one or more summary reports or one or more alerts based upon the analysis [0011]. Figs. 7-12 reports show display compliance results [0085]. Alerts are configured based on business rules (i.e. policies) and include alerts such as if the store fails to display a specific product, if products not authorized for merchandising are found on the display, or any other user defined 
As per claim 9 (Currently Amended), Hamilton in view of Cohen teach the facility operation support device of Claim 1, wherein the processor sets the policy in which the evaluation condition has been defined, in accordance with an operation input of the user.
Hamilton teaches evaluating retail store display and shelf conditions using business rules and/or planograms (i.e. policies/guidelines) (Hamilton e.g. Figs. 1, 2A and 2B, Fig. 1 Computer system 100 with CPU 102 may implement the method and system of the present invention ([0036]-[0037]). Fig. 2A reporting engine 26 analyzes the one or more retail store conditions in the one or more capture images and identification information and generate one or more summary reports or one or more alerts based upon the analysis [0011]. Alerts are configured based on business rules (i.e. policies) and include alerts such as if the store fails to display a specific product, if products not authorized for merchandising are found on the display, or any other user defined alert [0083]. Business rules (i.e. policies) can also include placing private label products next to the best-selling branded equivalents on a per-store basis [0125], grouping certain products together [0126], "place best-sellers at eye level" [0128], and/or "match demographics" [0130]. Auditors audit display activity and review in-store retail conditions by using a planogram (i.e. guidelines). A planogram is a diagram, drawing or other visual 
Hamilton does not explicitly teach wherein the processor sets the policy in accordance with an operation input of the user.
However, Cohen teaches sets the policy in accordance with an operation input of the user (Cohen e.g. Fig. 1, Cohen teaches a merchandising system where descriptions of business rules (i.e. policies) and information regarding specific stores is input to the automated system to generate customized planograms for any particular store (Abstract). Fig. 1 merchandising module 104 of system 100 is where the system's business rules are entered. The user, typically a merchandising analyst, enters descriptions of the business rules into the system in order to describe the desired results. The descriptions of the business rules may be textual, pictorial, spoken, or the like [0035].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hamilton’s apparatus for measuring retail store display compliance to include a policy setting interface as taught by Cohen in order to communicate to each store the required product placement (Cohen e.g. [0004]).
As per claim 10 (Currently Amended), A user terminal device that displays screens transmitted from the facility operation support device according to claim 1 (Hamilton e.g. Fig. 1 computer system 100 with display unit 108 may implement the method and system of the invention ([0015], [0036], and [0037]). Figs. 4 and 5 illustrate screens of the mobile capture unit ([00067]-[0068]).) , 
Hamilton in view of Cohen teach wherein the screens include a first screen for causing the user to designate at least one policy in which an evaluation condition which includes an attention area and a display index in the facility and is used when a display state of a product is evaluated has been defined, and 
Hamilton teaches evaluating retail store display and shelf conditions using business rules and/or planograms (i.e. policies/guidelines) (Hamilton e.g. Figs. 2A and 2B, An image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores (i.e. attention area) [0038]. Fig. 2A reporting engine 26 analyzes the one or more retail store conditions in the one or more capture images and identification information and generate one or more summary reports or one or more alerts based upon the analysis [0011]. Alerts are configured based on business rules (i.e. policies) and include alerts such as if the store fails to display a specific product, if products not authorized for merchandising are found on the display, or any other user defined alert [0083]. Auditors audit display activity and review in-store retail conditions by using, for example, a planogram (i.e. guidelines) [0068]. Figs. 7-12 sample reports show display and shelf compliance results [0085].The Examiner submits that the compliance value is a display index.)
Hamilton does not explicitly teach display a first screen for causing the user to designate at least one policy.
However, Cohen teaches displays a first screen for causing the user to designate at least one policy for product displays (Cohen e.g. Fig. 1, Cohen teaches a computer based merchandising method for generating retail space planograms (i.e. display guidelines) [0016]. Descriptions of business rules (i.e. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hamilton’s apparatus for measuring retail store display compliance to include a policy setting interface as taught by Cohen in order to communicate to each store the required product placement (Cohen e.g. [0004]).
Hamilton teaches wherein the screens include a second screen for presenting information regarding a result obtained by evaluating an achievement situation of each policy based on the evaluation condition, to the user. (Hamilton e.g. Figs. 1 and 2A, The reporting engine 26 analyzes and compiles information and generates a summary of information and/or one or more alerts. The summary may be provided in a report format and/or an electronic data feed format into the manufacturer's or retailer's internal reporting system. A raw picture feed and/or a raw data feed of one or more retail store conditions may be provided [0042]. Figs. 7-12 sample reports show display and shelf compliance results [0085]. The reporting engine 26 may provide automated alerts when one or more retail conditions are met or exceeded [0042]. Alerts may be transmitted to 
As per claim 11 (Currently Amended), Hamilton teaches a facility operation support method of causing an information processing apparatus to support a task of a user who operates a facility, the facility providing a product, the facility operation support method comprising (Hamilton e.g. Figs. 2A and 2B, Hamilton teaches a method and apparatus for measuring retail store display and shelf compliance through automated, digital image capture and analysis [0003].): 
Hamilton in view of Cohen teach setting at least one policy in which an evaluation condition which includes an attention area and a display index in the facility and is used when a display state of the product is evaluated has been defined; 
Hamilton teaches evaluating retail store display and shelf conditions using business rules and/or planograms (i.e. policies/guidelines) (Hamilton e.g. Figs. 2A and 2B, An image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores (i.e. attention area) [0038]. Fig. 2A reporting engine 26 analyzes the one or more retail store conditions in the one or more capture images and identification information and generate one or more summary reports or one or more alerts based upon the analysis [0011]. Alerts are configured based on business rules (i.e. policies) and include alerts such as if the store fails to display a specific product, if products not authorized for merchandising are found on the display, or any other user defined alert [0083]. Auditors audit display activity and review in-store retail conditions by using, for 
Hamilton does not explicitly teach setting at least one policy.
However, Cohen teaches setting at least one policy for product displays (Cohen e.g. Fig. 1, Cohen teaches a merchandising system where descriptions of business rules (i.e. policies) and information regarding specific stores is input to the automated system to generate customized planograms for any particular store (Abstract). A planogram is a detailed diagram or picture that shows how products should be placed on retail shelves and displays. Using a planogram, a multi-store retailer can visually communicate to each store the required product placement so that all the stores provide a uniform “look and feel.” [0004]. Fig. 1 merchandising system data 101 includes merchandising projection [0031]. Merchandising projects can include the system's business rules (i.e. policies) to be used as a source for product placement guidelines [0032]. Fig. 1 merchandising module 104 of system 100 is where the system's business rules are entered. The user, typically a merchandising analyst, enters descriptions of the business rules into the system in order to describe the desired results. The descriptions of the business rules may be textual, pictorial, spoken, or the like [0035].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hamilton’s apparatus for measuring retail store display compliance to include a policy setting interface as 
Hamilton teaches acquiring captured images obtained by capturing the attention area; (Hamilton e.g. Fig. 2B step S201, The image capture unit 21 captures images of manufacturers’ product displays 22, 22a and other retail store conditions within a retail store 1 (Step S201) [0040].)
Hamilton teaches acquiring product detection information indicating a position of the product in the attention area, based on the captured images; (Hamilton e.g. Fig. 2B step S202, The one or more captured images are associated with related information, such as date, time, and location information (Step 202) (e.g. store name, store location, display location, display type, data and time of image capture) [0040]. The X/Y position in the image relates to the location in the image that the product was found. For example, this may be used to identify where on the shelf the product was located and whether or not this was in accordance with corporate directives [0081].)
Hamilton teaches calculating, for each policy and at regular intervals during a predetermined time period, an initial evaluation index corresponding to the display index, based on the product detection information, aggregating the initial evaluation result at each of the regular intervals to determine a final evaluation index for the predetermined time period, and evaluating an achievement situation of each policy based on the final evaluation index; and (Hamilton e.g. Fig. 2A, An image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail 
Hamilton teaches presenting, on a monitoring screen and for each policy, information regarding an evaluation result of the evaluating to the user, along with images captured at the regular intervals, (Hamilton e.g. An image capture unit provides a means to regularly, throughout the day, scan and monitor displays set up in retail stores (i.e. attention area) [0038]. Fig. 2A reporting engine 26 generates one or more reports and/or alerts [0039]. Business rules (i.e. policies) are used to trigger alerts such as if the store fails to display a specific product, if products not authorized for merchandising are found on the display, or 
Hamilton teaches wherein a first frame image showing a range of a selected attention area is superimposed in a first format on the images captured at the regular intervals, and a second frame area showing a range of an unselected attention area is superimposed in a second format on the images captured at the regular intervals, the second format being different than the first format. (Hamilton e.g. Fig. 2A reporting engine 26 generates a summary of information and/or one or more alerts. A raw picture feed and/or a raw data feed of one or more retail store conditions may be provided [0042]. Fig. 7 compliance report shows a framed image of the display along with display information/metrics. Fig. 2F illustrates the steps of how the mobile capture unit processes (i.e. format) one or more captured images. The captured images may be rotated, converted into a single file format, one or more rotated images may be assembled into one or more sets, the one or more sets can be stitched together to create one or more images [0062]. Image stitching may provide a raw database for a virtual walkthrough viewer feature, as well as for ad-hoc picture viewing 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624